                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA                               FILED
                          MISSOULA DIVISION
                                                                               ocr 122010
                                                                              Clerk
                                                                             Dist· · U.s c
                                                                             M net Of M ourts
                                                                               1ssou1a o ·o.ntana
                                                                                        IV/Sion
  UNITED STATES OF AMERICA,
                                                   CR 17-24-M-DLC
                       Plaintiff,

        vs.                                          ORDER

  PIBLLIP DEVON JOHNSON,

                       Defendant.

      On February 6, 2018, United States Magistrate Judge John T. Rodgers of the

Eastern District of Washington ordered the payment of an appearance bond in the

amount of $2,500 prior to Defendant's pre-trial release. (Doc. 6 at 25-26.) On

February 7, 2018, one Anaette Garcia appears to have posted the $2,500

appearance bond on behalf of Defendant. (Id. at 28.) According to the terms of

the appearance bond, the security is to be released when Defendant has been found

not guilty of all charges or has reported to serve his sentence. (Id.) Pursuant to a

plea agreement entered between the Parties, Defendant pied guilty to Count 2 of

the Indictment with Count 1 to be dismissed with prejudice. On August 22, 2018,

this Court sentenced Defendant to 48 months' custody on Count 2. (Doc. 29 at 2.)

Defendant was permitted to self-report and this Court has been alerted that

Defendant has reported and begun his term of imprisonment. Accordingly,

                                         -1-
      IT IS ORDERED that the security for the $2,500 appearance bond be

released to the individual who posted it.

      DATED this ll"'-' day of October, 2018.




                                                  Dana L. Christensen, Chief Judge
                                                  United States District Court




                                            -2-
